Exhibit 10.2

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

(U.S. Entities)

 

Dated as of August 1, 2014,

 

made by

 

RIGHTSIDE GROUP, LTD.,

 

and the other Grantors referred to herein,

 

in favor of

 

SILICON VALLEY BANK,
as Lender

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1   DEFINED TERMS

1

 

 

1.1

Definitions

1

1.2

Other Definitional Provisions

7

 

 

SECTION 2   GUARANTEE

7

 

 

2.1

Guarantee

7

2.2

Right of Contribution

8

2.3

No Subrogation

8

2.4

Amendments, etc. with respect to the Secured Obligations

8

2.5

Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents

8

2.6

Reinstatement

12

2.7

Payments

12

 

 

SECTION 3   GRANT OF SECURITY INTEREST

12

 

 

3.1

Grant of Security Interests

12

3.2

Grantors Remains Liable

13

3.3

Perfection and Priority

13

 

 

SECTION 4   REPRESENTATIONS AND WARRANTIES

15

 

 

 

4.1

Title; No Other Liens

15

4.2

Perfected Liens

15

4.3

Jurisdiction of Organization; Chief Executive Office and Locations of Books

16

4.4

Inventory and Equipment

16

4.5

Farm Products

16

4.6

Pledged Collateral

16

4.7

Investment Accounts

16

4.8

Receivable

17

4.9

Intellectual Property

17

4.10

Instruments

17

4.11

Letter-of-Credit Rights

18

4.12

Commercial Tort Claims

18

 

 

 

SECTION 5   COVENANTS

18

 

 

 

5.1

Reserved.

18

5.2

Maintenance of Perfected Security Interest; Further Documentation

18

5.3

Changes in Locations, Name, Etc.

18

5.4

Notices

19

5.5

Instruments; Investment Property

19

5.6

Securities Accounts; Deposit Accounts

20

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

5.7

Intellectual Property

20

5.8

Defense of Collateral

22

5.9

Preservation of Collateral

22

5.10

Compliance with Laws, Etc.

22

5.11

Location of Books and Chief Executive Office

22

5.12

Location of Collateral

22

5.13

Disposition of Collateral

22

5.14

Liens

23

5.15

Expenses

23

5.16

Reserved

23

5.17

Commercial Tort Claims

23

5.18

Shareholder Agreements and Other Agreements

23

 

 

 

SECTION 6   REMEDIAL PROVISIONS

23

 

 

6.1

Certain Matters Relating to Receivables

23

6.2

Communications with Obligors; Grantors Remain Liable

24

6.3

Investment Property

24

6.4

Proceeds to be Turned Over To Lender

25

6.5

Application of Proceeds

26

6.6

Code and Other Remedies

26

6.7

Private Sales

27

6.8

Intellectual Property License

27

6.9

Deficiency

27

 

 

 

SECTION 7   LENDER AS ATTORNEY-IN-FACT; DUTY; AUTHORITY

27

 

 

7.1

Lender’s Appointment as Attorney-in-Fact, etc.

28

7.2

Duty of Lender

29

7.3

Authority of Lender

29

 

 

 

SECTION 8   MISCELLANEOUS

30

 

 

8.1

Amendments in Writing

30

8.2

Notices

30

8.3

No Waiver by Course of Conduct; Cumulative Remedies

30

8.4

Enforcement Expenses; Indemnification

30

8.5

Successors and Assigns

31

8.6

Set Off

31

8.7

Counterparts

31

8.8

Severability

31

8.9

Section Headings

31

8.10

Integration

31

8.11

GOVERNING LAW

32

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

8.12

Submission to Jurisdiction; Waivers

32

8.13

Acknowledgements

33

8.14

Additional Grantors

33

8.15

Releases

33

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

SCHEDULES TO DISCLOSURE LETTER

 

Schedule 1

Notice Addresses

Schedule 2

Investment Property

Schedule 3

Perfection Matters

Schedule 4

Jurisdictions of Organization and Chief Executive Offices, etc.

Schedule 5

Equipment and Inventory Locations

Schedule 6

Intellectual Property

Schedule 7

Letter-of-Credit Rights

Schedule 8

Commercial Tort Claims

 

ANNEXES

 

Annex 1

Form of Assumption Agreement

Annex 2

Form of Disclosure Letter Supplement

 

iv

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

(U.S. Entities)

 

This GUARANTEE AND COLLATERAL AGREEMENT (U.S. Entities) (this “Agreement”),
dated as of August 1, 2014, is made by each of the signatories hereto (together
with any other entity that may become a party hereto as provided herein, each a
“Grantor” and, collectively, the “Grantors”), in favor of SILICON VALLEY BANK
(“SVB”), as Lender (in its capacity as collateral agent for the Secured Parties,
and together with the Secured Parties, hereinafter referred to as “Lender”)
pursuant to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), by and among
RIGHTSIDE GROUP, LTD., a Delaware corporation (“Borrower Parent”), RIGHTSIDE
OPERATING CO., a Delaware corporation (“Opco”), ENOM, INCORPORATED, a Nevada
corporation (“eNom” and with Borrower Parent and Opco, the “U.S. Borrowers”),
DMIH LIMITED, a limited liability company organized under the laws of Ireland
(“DMIH”), UNITED TLD HOLDCO LTD., an exempted company limited by shares
incorporated under the laws of the Cayman Islands (“United”), RIGHTSIDE DOMAINS
EUROPE LIMITED, a limited liability company organized under the laws of Ireland
(“Domains” and with DMIH and United, the “Non-U.S. Borrowers”) (the U.S.
Borrowers and the Non-U.S. Borrowers are collectively referred to as “Borrowers”
and each individually, a “Borrower”), and Lender.

 

INTRODUCTORY STATEMENTS

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrowers;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Swap
Agreements; and

 

WHEREAS, it is a condition precedent to the Closing Date and the extension of
credit under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement in favor of Lender.

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1                               Defined Terms.

 

1.1                                                                              
Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the respective
meanings given to such terms in the Credit Agreement, and the following terms
are used herein as defined in the UCC (and if defined in more than one
Article of the UCC, shall have the meaning given in Article 9 thereof): 
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Document, Equipment, Farm Products, Fixtures, General Intangible,
Goods, Instrument, Inventory, Letter-of-Credit Rights, Money, Securities Account
and Supporting Obligation.

 

(b)                                 The following terms shall have the following
meanings:

 

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Borrower.

 

“Agreement”:  as defined in the preamble hereto.

 

“Books”:  all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for any Grantor
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including: 
(a) ledgers; (b) records indicating, summarizing, or evidencing such Grantor’s
assets (including Inventory and Rights to Payment), business operations or
financial condition; (c) computer programs and software; (d) computer discs,
tapes, files, manuals, spreadsheets; (e) computer printouts and output of
whatever kind; (f) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (g) any and all
other rights now or hereafter arising out of any contract or agreement between
such Grantor and any service bureau, computer or data processing company or
other Person charged with preparing or maintaining any of such Grantor’s books
or records or with credit reporting, including with regard to any of such
Grantor’s Accounts.

 

“Borrower”:  as defined in the preamble hereto.

 

“Collateral”:  as defined in Section 3.1.

 

“Collateral Account”:  any collateral account established by Lender as provided
in Section 6.1 or 6.4.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Controlled Foreign Corporation”: a “controlled foreign corporation” as defined
in the Code.

 

2

--------------------------------------------------------------------------------


 

“Copyright License”:  any written agreement which (a) names a Grantor as
licensor or licensee (including those listed on Schedule 6), and (b) grants any
right under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

 

“Copyrights”:  (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the USCRO, and (b) the right to
obtain any renewals thereof.

 

“Encumbered Account”: as defined in the definition of “Excluded Assets”.

 

“Excluded Account”:  (i) any Deposit Account exclusively used for payroll,
payroll taxes and other employee wage and benefits payments to or for the
benefit of a Grantor’s employees and identified to Lender as such.

 

“Excluded Assets”:  collectively,

 

(a)                                 any Collateral with respect to which Lender
has determined, in consultation with the applicable Borrower, that the costs of
obtaining a security interest, pledge or perfection in such Collateral
(including, but not limited to such actions under the laws of a jurisdiction
outside of the United States) are excessive in relation to the benefits provided
to Lender by such security interest;

 

(b)                                 any leasehold interests of any Grantor;

 

(c)                                  any real property the fee to which is owned
by any Grantor (i) located in the United States with a value of less than
$2,500,000; and (ii) located in a jurisdiction outside of the United States;

 

(d)                                 any property to the extent that such grant
of a security interest is prohibited by any Requirement of Law of a Governmental
Authority or constitutes a breach or default under or results in the termination
of or requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, except
to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document providing for such prohibition,
breach, default or termination or requiring such consent is rendered ineffective
under Section 9406, 9407, 9408 or 9409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences;

 

3

--------------------------------------------------------------------------------


 

(e)                                  motor vehicles and other equipment covered
by certificates of title;

 

(f)                                   any Deposit Account or Securities Account
encumbered by a lien permitted by Section 7.3(l)(i) and (ii) of the Credit
Agreement (an “Encumbered Account”);

 

(g)                                  any outstanding Capital Stock of a
Controlled Foreign Corporation in excess of 65% of the voting power of all
classes of Capital Stock of such Controlled Foreign Corporation entitled to
vote;

 

(h)                                 any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. §1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law;

 

(i)                                     any Capital Stock of DMIH Limited which
has been charged in favor of Lender as security for the Secured Obligations
pursuant to an Irish Law Share Charge;

 

(j)                                    any Capital Stock of AboutUs, Inc., a
Delaware corporation (“AboutUs”), held by any Grantor, so long as such Capital
Stock is subject to restrictions on transfer pursuant to (i) that certain
Investors’ Rights Agreement among AboutUs and the Investors party thereto;
(ii) that certain Right of First Refusal and Co-Sale Agreement among AboutUs and
the Investors and Stockholders party thereto; and (iii) that certain Voting and
Drag Along Agreement among AboutUs and the Investors and Stockholders party
thereto, each dated as of November 26, 2008, and, in each case, as amended;

 

(k)                                 any Capital Stock of NameJet, LLC, a
Delaware limited liability corporation, held by any Grantor, so long as such
Capital Stock is subject to restrictions on transfer pursuant to that certain
Limited Liability Company Operating Agreement, by and between Network Solutions,
LLC and eNom, dated as of October 4, 2007; and

 

(l)                                     any Capital Stock of Afilias Limited, a
limited liability company organized under the laws of Ireland (“Afilias”), held
by any Grantor, so long as Afilias is not a Subsidiary of any Grantor;

 

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

 

“Excluded Swap Obligation”:  with respect to any Grantor, any Specified Swap
Obligation if and to the extent that all or a portion of the guarantee of such
Grantor of, or the grant by such Grantor of a security interest to secure, such
Specified Swap Obligation (or any guarantee, or security interest in respect,
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange

 

4

--------------------------------------------------------------------------------


 

Act and the regulations thereunder at the time the guarantee of such Grantor or
the grant of such security interest becomes effective with respect to such
Specified Swap Obligation or such guarantee.  If a Specified Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Specified Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Grantor”:  as defined in the preamble hereto.

 

“Guarantor”:  as defined in Section 2.1(a).

 

“Investment Account”:  any of a Securities Account, a Commodity Account or a
Deposit Account.

 

“Investment Property”:  the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
any voting Capital Stock or other ownership interests of a Material First-Tier
Foreign Subsidiary excluded from the definition of “Pledged Stock”), and
(b) whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Collateral.

 

“Issuer”:  with respect to any Investment Property, the issuer of such
Investment Property.

 

“Patent License”:  any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right under a Patent, including
the right to manufacture, use or sell any invention covered in whole or in part
by such Patent, including any such agreements referred to on Schedule 6.

 

“Patents”:  (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.

 

“Pledged Collateral”:  (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents; and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor; provided that in no event shall Pledged Collateral
include any Excluded Assets.

 

5

--------------------------------------------------------------------------------


 

“Pledged Collateral Agreements”:  as defined in Section 5.18.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor; provided that in no event
shall Pledged Notes include any Excluded Assets.

 

“Pledged Stock”:  all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

 

“Rights to Payment”:  any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

 

“Secured Obligations”:  collectively, the “Obligations”, as such term is defined
in the Credit Agreement, of each Borrower; provided, however, that “Secured
Obligations” shall not include any Excluded Swap Obligation.

 

“Specified Swap Obligation”:  with respect to any Grantor, any obligation to pay
or perform under any Specified Swap Agreement.

 

“Trademark License”:  any written agreement which (a) names a Grantor as
licensor or licensee and (b) grants to such Grantor any right to use any
Trademark, any such agreement referred to on Schedule 6.

 

“Trademarks”:  (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
logos, Internet domain names and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to on Schedule 6, and (b) the
right to obtain all renewals thereof.

 

“USCRO”: the United States Copyright Office.

 

6

--------------------------------------------------------------------------------


 

“USPTO”: the United States Patent and Trademark Office.

 

1.2                               Other Definitional Provisions.  The rules of
interpretation set forth in Section 1.2 of the Credit Agreement are by this
reference incorporated herein, mutatis mutandis, as if set forth herein in full.

 

SECTION 2                               Guarantee.

 

2.1                               Guarantee.

 

(a)                                 Each Grantor, including each Borrower, who
has executed this Agreement as of the date hereof, together with each Material
Domestic Subsidiary of any Grantor who accedes to this Agreement as a Grantor
after the date hereof pursuant to Section 6.9 of the Credit Agreement (each a
“Guarantor” and, collectively, the “Guarantors”), hereby, jointly and severally,
unconditionally and irrevocably, guarantees to Lender and its successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each Borrower and the other Loan Parties when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations.  In
furtherance of the foregoing, and without limiting the generality thereof, each
Guarantor agrees as follows:

 

(i)                                     each Guarantor’s liability hereunder
shall be the immediate, direct, and primary obligation of such Guarantor and
shall not be contingent upon Lender’s exercise or enforcement of any remedy it
or they may have against any Borrower, any other Guarantor, any other Person, or
all or any portion of the Collateral; and

 

(ii)                                  Lender may enforce this guarantee
notwithstanding the existence of any dispute between Lender and any Borrower or
any other Guarantor with respect to the existence of any Event of Default.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

 

(c)                                  Each Guarantor agrees that the Secured
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of Lender hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until the Discharge of Obligations,
notwithstanding that from time to time during the term of the Credit Agreement
the outstanding amount of the Secured Obligations may be zero.

 

(e)                                  No payment made by any Borrower, any
Guarantor, any other guarantor or any other Person or received or collected by
Lender from any Borrower, any Guarantor, any other guarantor or any other Person
by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the

 

7

--------------------------------------------------------------------------------


 

Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Discharge of
Obligations.

 

2.2                               Right of Contribution.  If in connection with
any payment made by any Guarantor hereunder any rights of contribution arise in
favor of such Guarantor against one or more other Guarantors, such rights of
contribution shall be subject to the terms and conditions of Section 2.3.  The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to Lender, and each Guarantor shall remain liable
to Lender for the full amount guaranteed by such Guarantor hereunder.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any setoff or application of funds of any
Guarantor by Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of Lender against any Borrower or any other Guarantor or any
Collateral or guarantee or right of offset held by Lender for the payment of the
Secured Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, in each case, until the
Discharge of Obligations.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the Discharge of
Obligations, such amount shall be held by such Guarantor in trust for Lender,
shall be segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to Lender in the exact form
received by such Guarantor (duly indorsed by such Guarantor to Lender, if
required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.

 

2.4                               Amendments, etc. with respect to the Secured
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Secured Obligations made by Lender may be rescinded by Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Lender, and the Credit
Agreement, the other Loan Documents, the Specified Swap Agreements and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, Lender may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Lender for the payment of the Secured Obligations may
be sold, exchanged, waived, surrendered or released.  Lender shall not have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

 

2.5                               Guarantee Absolute and Unconditional;
Guarantor Waivers; Guarantor Consents.  Each Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of

 

8

--------------------------------------------------------------------------------


 

the Secured Obligations and notice of or proof of reliance by Lender upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any Borrower and any of the Guarantors on the one hand,
and Lender, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor further waives:

 

(a)                                 diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower or any of
the other Guarantors with respect to the Secured Obligations;

 

(b)                                 any right to require Lender to marshal
assets in favor of any Borrower, such Guarantor, any other Guarantor or any
other Person, to proceed against any Borrower, any other Guarantor or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of any public or private sale of personal property
security constituting the Collateral or other collateral for the Secured
Obligations or to comply with any other provisions of Section 9611 of the UCC
(or any equivalent provision of any other applicable law) or to pursue any other
right, remedy, power or privilege of Lender whatsoever;

 

(c)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Secured
Obligations;

 

(d)                                 any defense arising by reason of any lack of
corporate or other authority or any other defense of any Borrower, such
Guarantor or any other Person;

 

(e)                                  any defense based upon Lender’s errors or
omissions in the administration of the Secured Obligations;

 

(f)                                   any rights to setoffs and counterclaims;

 

(g)                                  any defense based upon an election of
remedies (including, if available, an election to proceed by nonjudicial
foreclosure) which destroys or impairs the subrogation rights of such Guarantor
or the right of such Guarantor to proceed against any Borrower or any other
obligor of the Secured Obligations for reimbursement;

 

(h)                                 the benefit of California Civil Code
Section 2815 permitting the revocation of this Agreement as to future
transactions and the benefit of California Civil Code Sections 2809, 2810, 2819,
2839, 2845, 2848, 2849, 2850, 2899 and 1432 with respect to certain suretyship
defenses; and

 

(i)                                     without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law that limit the liability of or
exonerate guarantors or sureties, or which may conflict with the terms of this
Agreement.

 

Each Guarantor understands and agrees that the guarantee contained in this
Section 2

 

9

--------------------------------------------------------------------------------


 

shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Secured Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Lender, (ii) any defense,
setoff or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Borrower or any other
Person against Lender, (iii) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any
Borrower and the Guarantors for the Secured Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance, (iv) any Insolvency Proceeding with respect to any Borrower, any
Guarantor or any other Person, (v) any merger, acquisition, consolidation or
change in structure of any Borrower, any Guarantor or any other Person, or any
sale, lease, transfer or other disposition of any or all of the assets or Voting
Stock of any Borrower, any Guarantor or any other Person, (vi) any assignment or
other transfer, in whole or in part, of Lender’s interests in and rights under
this Agreement or the other Loan Documents, including Lender’s right to receive
payment of the Secured Obligations, or any assignment or other transfer, in
whole or in part, of Lender’s interests in and to any of the Collateral,
(vii) Lender’s vote, claim, distribution, election, acceptance, action or
inaction in any Insolvency Proceeding related to any of the Secured Obligations,
and (viii) any other guaranty, whether by such Guarantor or any other Person, of
all or any part of the Secured Obligations or any other indebtedness,
obligations or liabilities of any Guarantor to Lender.

 

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, Lender may, but shall be under no obligation to
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the applicable Borrower(s), any other Guarantor or any other Person
or against any collateral security or guarantee for the Secured Obligations or
any right of offset with respect thereto.  Any failure by Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the applicable Borrower(s), any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor:  (a) the principal amount of the
Secured Obligations may be increased or decreased and additional indebtedness or
obligations of any Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for any Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance

 

10

--------------------------------------------------------------------------------


 

waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as Lender may deem proper; (d) in
addition to the Collateral, Lender may take and hold other security (legal or
equitable) of any kind, at any time, as collateral for the Secured Obligations,
and may, from time to time, in whole or in part, exchange, sell, surrender,
release, subordinate, modify, waive, rescind, compromise or extend such security
and may permit or consent to any such action or the result of any such action,
and may apply such security and direct the order or manner of sale thereof;
(e) Lender may discharge or release, in whole or in part, any other Guarantor or
any other Loan Party or other Person liable for the payment and performance of
all or any part of the Secured Obligations, and may permit or consent to any
such action or any result of such action, and shall not be obligated to demand
or enforce payment upon any of the Collateral, nor shall Lender be liable to any
Guarantor for any failure to collect or enforce payment or performance of the
Secured Obligations from any Person or to realize upon the Collateral; and
(f) Lender may request and accept other guaranties of the Secured Obligations
and any other indebtedness, obligations or liabilities of any Borrower or any
other Loan Party to Lender and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action; in each case of (a) through (f), as Lender may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.

 

Each Guarantor acknowledges that all or any portion of the Secured Obligations
may now or hereafter be secured by a Lien or Liens upon real property owned or
leased by any Borrower or any Guarantor and evidenced by certain documents
including, without limitation, deeds of trust and assignments of rents. Lender
may, pursuant to the terms of said real property security documents and
applicable law, foreclose under all or any portion of one or more of said Liens
by means of judicial or nonjudicial sale or sales.  Each Guarantor agrees that
Lender may exercise whatever rights and remedies it may have with respect to
said real property security, all without affecting the liability of any
Guarantor hereunder, except to the extent Lender realizes payment by such action
or proceeding.  No election to proceed in one form of action or against any
party, or on any obligation shall constitute a waiver of Lender’s right to
proceed in any other form of action or against any Guarantor or any other
Person, or diminish the liability of any Guarantor, or affect the right of
Lender to proceed against any Guarantor for any deficiency, except to the extent
Lender realizes payment by such action, notwithstanding the effect of such
action upon any Guarantor’s rights of subrogation, reimbursement or indemnity,
if any, against any Borrower, any other Guarantor or any other Person.  Without
limiting the generality of the foregoing, each Guarantor expressly waives all
rights, benefits and defenses, if any, applicable or available to such Guarantor
under either California Code of Civil Procedure Sections 580a or 726, which
provide, among other things, that the amount of any deficiency judgment which
may be recovered following either a judicial or nonjudicial foreclosure sale is
limited to the difference between the amount of any Indebtedness owed and the
greater of the fair value of the security or the amount for which the security
was actually sold.  Without limiting the generality of the foregoing, each
Guarantor further expressly waives all rights, benefits and defenses, if any,
applicable or available to such Guarantor under either California Code of Civil
Procedure Sections 580b, providing that no deficiency may be recovered on a real
property purchase money obligation, or 580d, providing that no deficiency may be
recovered on a note secured by a deed of trust on real property if the real
property is sold under a power of sale contained in the deed of trust.

 

11

--------------------------------------------------------------------------------


 

2.6                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Secured
Obligations is rescinded or must otherwise be restored or returned by Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any such Guarantor or any substantial part of its respective
property, or otherwise, all as though such payments had not been made.

 

2.7                               Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to Lender without setoff or counterclaim in
Dollars at the applicable Funding Office.

 

SECTION 3                               GRANT OF SECURITY INTEREST

 

3.1                               Grant of Security Interests.  Each Grantor
hereby grants to Lender a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
and wherever located (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Commercial Tort Claims;

 

(d)                                 all Deposit Accounts;

 

(e)                                  all Documents;

 

(f)                                   all Equipment;

 

(g)                                  all Fixtures;

 

(h)                                 all General Intangibles;

 

(i)                                     all Goods;

 

(j)                                    all Instruments;

 

(k)                                 all Intellectual Property;

 

(l)                                     all Inventory;

 

(m)                             all Investment Property (including all Pledged
Collateral);

 

(n)                                 all Letter-of-Credit Rights;

 

(o)                                 all Money;

 

12

--------------------------------------------------------------------------------


 

(p)                                 all Books and records pertaining to the
Collateral;

 

(q)                                 all other property not otherwise described
above; and

 

(r)                                    to the extent not otherwise included, all
Proceeds, Supporting Obligations and products of any and all of the foregoing.

 

Notwithstanding any of the other provisions of this Section 3, this Agreement
shall not constitute a grant of a security interest in or attach to nor shall
the term “Collateral” (including all individual items comprising Collateral)
include any Excluded Assets.

 

3.2                               Grantors Remains Liable.  Anything herein to
the contrary notwithstanding, (a) each Grantor shall remain liable under any
contracts, agreements and other documents included in the Collateral, to the
extent set forth therein, to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Lender of any of the rights granted to Lender hereunder
shall not release any Grantor from any of its duties or obligations under any
such contracts, agreements and other documents included in the Collateral, and
(c) Lender shall have no obligation or liability under any such contracts,
agreements and other documents included in the Collateral by reason of this
Agreement, nor shall Lender be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Collateral hereunder.

 

3.3                               Perfection and Priority.

 

(a)                                 Financing Statements.  Pursuant to any
applicable law, each Grantor authorizes Lender (and its counsel and its agents)
to file or record at any time and from time to time any financing statements and
other filing or recording documents or instruments with respect to the
Collateral and each Grantor shall execute and deliver to Lender and each Grantor
hereby authorizes Lender (and its counsel and its agents) to file (with or
without the signature of such Grantor) at any time and from time to time, all
amendments to financing statements, continuation financing statements,
termination statements, security agreements relating to the Intellectual
Property, collateral assignments, fixture filings, and all other documents and
instruments, in such form and in such offices as Lender determines appropriate
to perfect and continue perfected, maintain the priority of or provide notice of
Lender’s security interest in the Collateral under and to accomplish the
purposes of this Agreement.  Each Grantor authorizes Lender to use the
collateral description “all personal property, whether now owned or hereafter
acquired” or any other similar collateral description in any such financing
statements.  Each Grantor hereby ratifies and authorizes the filing by Lender
(and its counsel and its agents) of any financing statement with respect to the
Collateral made prior to the date hereof.

 

(b)                                 Filing of Financing Statements.  Each
Grantor shall deliver to Lender, from time to time, such completed UCC-1
financing statements, amendments to financing statements, continuation financing
statements, and termination statements, as applicable, for filing or recording
in the appropriate filing offices as may be reasonably requested by Lender.

 

(c)                                  Transfer of Security Interest Other Than by
Delivery.  If for any reason Pledged Collateral cannot be delivered to or for
the account of Lender as provided in

 

13

--------------------------------------------------------------------------------


 

Section 5.5(b), each applicable Grantor shall promptly take such other steps as
may be necessary or as shall be reasonably requested from time to time by Lender
to effect a transfer of a perfected first priority security interest, subject in
the case of priority to Liens permitted under the Credit Agreement, in and
pledge of the Pledged Collateral to Lender pursuant to the UCC.  To the extent
practicable, each such Grantor shall thereafter deliver the Pledged Collateral
to or for the account of Lender as provided in Section 5.5(b).

 

(d)                                 Intellectual Property.

 

(i)                                     Each Grantor shall, in addition to
executing and delivering this Agreement, take such other action as may be
necessary, or as Lender may reasonably request, to perfect Lender’s security
interest in the Intellectual Property.

 

(ii)                                  Following the creation or other
acquisition of any Intellectual Property by any Grantor after the date hereof
which is registered or becomes registered or the subject of an application for
registration with the USCRO or the USPTO or, in each case, any similar office or
agency in any other country or political subdivision thereof, as applicable,
such Grantor shall, in the timeframe set forth in Section 6.2 of the Credit
Agreement for disclosure of such registered Intellectual Property, modify this
Agreement by amending Schedule 6 to include any Intellectual Property which
becomes part of the Collateral and which was not included on Schedule 6 as of
the date hereof and record an amendment to the applicable Intellectual Property
Security Agreement with the USCRO or the USPTO, as applicable, and take such
other action as may be necessary, or as Lender may reasonably request, to
perfect Lender’s security interest in such Intellectual Property; provided that
Grantor shall not be required to file a Copyright security agreement with the
USCRO against registered Copyrights in media content consisting of any articles
and videos with an aggregate value of $25,000 or less and that no Grantor shall
be required to file any intellectual property security agreement in any foreign
jurisdiction unless such filing is reasonable in the discretion of Lender given
the value of the Collateral or revenue associated therewith.

 

(e)                                  Bailees.  Any Person (other than Lender) at
any time and from time to time holding all or any portion of the Collateral
shall be deemed to, and shall, hold the Collateral as the agent of, and as
pledge holder for, Lender.  At any time and from time to time, Lender may give
notice to any such Person holding all or any portion of the Collateral that such
Person is holding the Collateral as the agent and bailee of, and as pledge
holder for, Lender, and obtain such Person’s written acknowledgment thereof. 
Without limiting the generality of the foregoing, each Grantor will join with
Lender in notifying any Person who has possession of any Collateral (other than
collateral out for repair or in transit in the ordinary course of business) in
excess of $250,000 of Lender’s security interest therein and shall use
commercially reasonable efforts to obtain an acknowledgment from such Person
that it is holding the Collateral for the benefit of Lender.

 

(f)                                   Control.  To the extent required by the
Loan Documents, each Grantor will cooperate with Lender in obtaining “control”
(as defined in the UCC) of Collateral consisting of any Deposit Accounts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights,
including delivery of control agreements, to perfect and continue perfected,
maintain the priority of or provide notice of Lender’s security interest in such
Collateral.

 

14

--------------------------------------------------------------------------------


 

(g)                                  Additional Subsidiaries.  In the event that
any Grantor acquires rights in any Subsidiary (other than an Immaterial
Subsidiary or Foreign Subsidiary which is not a Material First-Tier Foreign
Subsidiary) after the date hereof, it shall deliver to Lender a completed
Disclosure Letter supplement, substantially in the form of Annex 2 (the
“Disclosure Letter Supplement”), together with all schedules thereto, reflecting
the pledge of the Capital Stock of such new Subsidiary (except to the extent
such Capital Stock consists of Excluded Assets).  Notwithstanding the foregoing,
it is understood and agreed that the security interest of Lender shall attach to
the Pledged Collateral (except to the extent such Pledge Collateral consists of
Excluded Assets) related to such Subsidiary immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a Disclosure Letter Supplement.

 

SECTION 4                               REPRESENTATIONS AND WARRANTIES

 

In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, and to induce Lender to enter into the Credit Agreement
and to make extensions of credit to the Borrowers thereunder, each Grantor
hereby represents and warrants to Lender that:

 

4.1                               Title; No Other Liens.  Except for the Liens
permitted to exist on the Collateral by Section 7.3 of the Credit Agreement,
such Grantor owns or has rights in each item of the Collateral in which a Lien
is granted by it free and clear of any and all Liens and other claims of
others.  No effective financing statement, fixture filing or other public notice
with respect to all or any part of the Collateral is on file or of record or
will be filed in any public office, except such as have been filed with respect
to Liens permitted by the Credit Agreement.  For the avoidance of doubt, it is
understood and agreed that each Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by
such Grantor.  For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property. 
Lender understands that any such licenses may be exclusive to the applicable
licensees, and such exclusivity provisions may limit the ability of Lender to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

 

4.2                               Perfected Liens.  The security interests
granted to Lender pursuant to this Agreement upon completion of the filings and
other actions specified on Schedule 3 (which, in the case of all filings and
other documents referred to on said Schedule, have been delivered to Lender in
completed and duly (if applicable) executed form) (a) will constitute valid
perfected security interests in all of the Collateral to the extent such
security interest can be perfected by filing under the UCC or recordation in the
applicable intellectual property registries, in each case, in favor of Lender as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof against any creditors of any Grantor and any Persons purporting
to purchase any Collateral from any Grantor, and (b) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement which have priority over the Liens of Lender
on the Collateral by operation of law, and in the case of Collateral other than
Pledged Collateral, Liens permitted by Section 7.3 of the Credit Agreement.

 

15

--------------------------------------------------------------------------------


 

4.3                               Jurisdiction of Organization; Chief Executive
Office and Locations of Books.  On the date hereof, such Grantor’s jurisdiction
of organization, identification number from the jurisdiction of organization (if
any), and the location of such Grantor’s chief executive office or sole place of
business, as the case may be, are specified on Schedule 4.  On the date hereof,
all locations where Books pertaining to the Rights to Payment of such Grantor
are kept, including all equipment necessary for accessing such Books and the
names and addresses of all service bureaus, computer or data processing
companies and other Persons keeping any Books or collecting Rights to Payment
for such Grantor, are set forth in Schedule 4.

 

4.4                               Inventory and Equipment.  On the date hereof
(a) the Inventory and (b) the Equipment (other than mobile goods and Inventory
and Equipment in an aggregate amount less than $200,000) are kept at the
locations listed on Schedule 5.

 

4.5                               Farm Products.  None of the Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.6                               Pledged Collateral.  (a) All of the Pledged
Stock held by such Grantor has been duly and validly issued, and is fully paid
and non-assessable, subject in the case of Pledged Stock constituting
partnership interests or limited liability company membership interests to
future assessments required under applicable law and any applicable partnership
or operating agreement, (b) such Grantor is or, in the case of any such
additional Pledged Collateral will be, the legal record and beneficial owner
thereof, (c) in the case of Pledged Stock of a Subsidiary of such Grantor or
Pledged Collateral of such Grantor constituting Instruments issued by a
Subsidiary of such Grantor, there are no restrictions on the transferability of
such Pledged Collateral or such additional Pledged Collateral to Lender or with
respect to the foreclosure, transfer or disposition thereof by Lender, except as
may be required in connection with the disposition of any Investment Property,
by laws generally affecting the offer and sale of securities, (d) the Pledged
Stock pledged by such Grantor constitute all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder (except for Excluded Assets), (e) any and all
Pledged Collateral Agreements which affect or relate to the voting or giving of
written consents with respect to any of the Pledged Stock pledged by such
Grantor have been disclosed to Lender, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by such Grantor,
(i) to the best knowledge of such Grantor, such Pledged Collateral Agreement
contains the entire agreement between the parties thereto with respect to the
subject matter thereof and is in full force and effect in accordance with its
terms, (ii) to the best knowledge of such Grantor party thereto, there exists no
material violation or material default under any such Pledged Collateral
Agreement by such Grantor or the other parties thereto, and (iii) such Grantor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
such Pledged Collateral Agreement.

 

4.7                               Investment Accounts.

 

(a)                                 Schedule 2 sets forth under the headings
“Securities Accounts” and “Commodity Accounts”, respectively, all of the
Securities Accounts and Commodity Accounts

 

16

--------------------------------------------------------------------------------


 

in which such Grantor has an interest as of the date hereof.  Except as
disclosed to Lender, such Grantor is the sole entitlement holder of each such
Securities Account and Commodity Account, and such Grantor has not consented to,
and is not otherwise aware of, any Person (other than Lender) having “control”
(within the meanings of Sections 8106 and 9106 of the UCC) over, or any Person
(other than Lender or the securities intermediaries with whom such Securities
Accounts are maintained) having any other interest in, any such Securities
Account or Commodity Account or any securities or other property credited
thereto;

 

(b)                                 Schedule 2 sets forth under the heading
“Deposit Accounts” all of the Deposit Accounts in which such Grantor has an
interest as of the date hereof and, except as otherwise disclosed to Lender,
such Grantor is the sole account holder of each such Deposit Account and such
Grantor has not consented to, and is not otherwise aware of, any Person (other
than Lender) having either sole dominion and “control” (within the meaning of
common law) or “control” (within the meaning of Section 9104 of the UCC) over,
or any Person (other than Lender or the banks with whom such Deposit Accounts
are maintained) having any other interest in, any such Deposit Account or any
money or other property deposited therein; and

 

(c)                                  In each case to the extent requested by
Lender and subject to the Post-Closing Agreement, such Grantor has taken all
actions necessary to:  (i) establish Lender’s “control” (within the meanings of
Sections 8106 and 9106 of the UCC) over any Certificated Securities (as defined
in Section 9102 of the UCC); (ii) establish Lender’s “control” (within the
meanings of Sections 8106 and 9106 of the UCC) over any portion of the
Investment Accounts constituting Securities Accounts other than Excluded
Accounts, Commodity Accounts, Securities Entitlements or Uncertificated
Securities (each as defined in Section 9102 of the UCC); (iii) establish
Lender’s “control” (within the meaning of Section 9104 of the UCC) over all
Deposit Accounts other than Excluded Accounts; and (iv) deliver all Instruments
(as defined in Section 9102 of the UCC) with a face value in excess of $100,000
individually to Lender to the extent required hereunder.

 

4.8                               Receivable.  No amount payable to such Grantor
under or in connection with any Receivable or other Right to Payment in excess
of $100,000 is evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account) or Chattel
Paper which has not been delivered to Lender.  None of the account debtors or
other obligors in respect of any Receivable in excess of $150,000 in the
aggregate is the government of the United States or any agency or
instrumentality thereof.

 

4.9                               Intellectual Property.  Schedule 6 lists all
registrations and applications for Intellectual Property (including registered
Copyrights, Patents, Trademarks and all applications therefor) as well as all
Copyright Licenses, Patent Licenses and Trademark Licenses, in each case owned
by such Grantor in its own name on the date hereof.  Except as set forth in
Schedule 6, on the date hereof, none of the Intellectual Property material to
the business of the Grantor is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

 

4.10                        Instruments.  No Person other than Grantor owns an
interest in any Instruments (whether as joint holders, participants or
otherwise) held by such Grantor.

 

17

--------------------------------------------------------------------------------


 

4.11                        Letter-of-Credit Rights.  Such Grantor does not have
any Letter-of-Credit Rights having a face value in excess of $200,000
individually except as set forth in Schedule 7 or as have been notified to
Lender in accordance with Section 5.5.

 

4.12                        Commercial Tort Claims.  Such Grantor does not have
any Commercial Tort Claims with claimed damages in excess of $200,000
individually except as set forth in Schedule 8 or as have been notified to
Lender in accordance with Section 5.17.

 

SECTION 5                               COVENANTS

 

In addition to the covenants of the Grantors set forth in the Credit Agreement,
each Grantor covenants and agrees with Lender that, from and after the date of
this Agreement until the Discharge of Obligations:

 

5.1                               Reserved.

 

5.2                               Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest of Lender created by this Agreement as perfected security interest, to
the extent required hereunder, having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the Intercreditor Agreement, the
rights of holders of Liens permitted by Section 7.3 of the Credit Agreement and
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

 

(b)                                 Such Grantor will furnish to Lender from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as Lender may reasonably request, all in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of Lender, and at the sole expense of such Grantor, such Grantor
will promptly duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as Lender may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property, Investment Accounts, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable Lender to obtain
“control” (within the meaning of the UCC) with respect thereto to the extent
required hereunder.

 

5.3                               Changes in Locations, Name, Etc.  Such Grantor
will not, except upon 5 Business Days’ (or such shorter period as may be agreed
to by Lender) prior written notice to Lender and delivery to Lender of (a) all
additional executed financing statements and other documents reasonably
requested by Lender to maintain the validity, perfection and priority of the
security interests provided for herein, and (b) if applicable, a written
supplement to Schedule 4 showing the relevant new jurisdiction of organization,
location of chief executive office or sole place of business, or new name, as
appropriate:

 

18

--------------------------------------------------------------------------------


 

(i)                                     change its jurisdiction of organization,
identification number from the jurisdiction of organization (if any) or the
location of its chief executive office or sole place of business, as
appropriate, from that referred to in Schedule 4; or

 

(ii)                                  change its legal name.

 

5.4                               Notices.  Such Grantor will advise Lender
promptly, in reasonable detail, upon obtaining actual knowledge of:

 

(a)                                 any Lien (other than Liens permitted under
Section 7.3 of the Credit Agreement) on any of the Collateral; and

 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a Material Adverse Effect on the aggregate
value of the Collateral or on the security interests created hereby.

 

5.5                               Instruments; Investment Property.

 

(a)                                 Such Grantor will (i) immediately deliver to
Lender, or an agent designated by it, appropriately endorsed or accompanied by
appropriate instruments of transfer or assignment, all Instruments, Documents,
Chattel Paper and Certificated Securities with respect to any Investment
Property (except the Certificated Securities of Immaterial Subsidiaries, which
Grantors shall not be required to deliver to Lender) held by such Grantor, all
Letter-of-Credit Rights of such Grantor, and all other Rights to Payment held by
such Grantor at any time evidenced by promissory notes, trade acceptances or
other instruments, in each case with a face value in excess of $200,000
individually, for each such item of Collateral, and (ii) provide such notice,
obtain such acknowledgments and take all such other action, with respect to any
Chattel Paper, Documents and Letter-of-Credit Rights with a face value in excess
of $200,000 individually held by such Grantor, as Lender shall reasonably
request.

 

(b)                                 If such Grantor shall become entitled to
receive or shall receive any certificate (including any certificate representing
a dividend or a distribution in connection with any reclassification, increase
or reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Capital Stock of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any Pledged Collateral, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of Lender, hold the same in trust for Lender and
deliver the same forthwith to Lender in the exact form received, duly indorsed
by such Grantor to Lender, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor, to be held by
Lender, subject to the terms hereof, as additional collateral security for the
Secured Obligations; provided that in no event shall this Section 5.5(b) apply
to any Excluded Assets.  Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall, unless
otherwise subject to a perfected security interest in favor of Lender, be paid
over to Lender to be held by it hereunder as additional collateral security for
the Secured Obligations, and in case any distribution of capital shall be made
on or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization

 

19

--------------------------------------------------------------------------------


 

thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of Lender, be delivered to Lender to be
held by it hereunder as additional collateral security for the Secured
Obligations.  If any sums of money or property so paid or distributed in respect
of such Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to Lender, unless
otherwise subject to a perfected security interest in favor of Lender, hold such
money or property in trust for Lender, segregated from other funds of such
Grantor, as additional collateral security for the Secured Obligations.

 

(c)                                  In the case of any Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Capital Stock issued by it and will comply with such
terms insofar as such terms are applicable to it, (ii) it will notify Lender
promptly in writing of the occurrence of any of the events described in
Section 5.5(a) and (b) with respect to the Pledged Collateral issued by it and
(iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Capital Stock issued by it.

 

5.6                               Securities Accounts; Deposit Accounts.

 

(a)                                 With respect to any Securities Account other
than an Excluded Account or an Encumbered Account, such Grantor shall, subject
to the Post-Closing Agreement, cause any applicable securities intermediary
maintaining such Securities Account to enter into an agreement in form and
substance reasonably satisfactory to Lender with respect to such Securities
Account pursuant to which such securities intermediary shall agree to comply
with Lender’s “entitlement orders” without further consent by such Grantor, as
requested by Lender.

 

(b)                                 With respect to any Deposit Account other
than an Excluded Account or an Encumbered Account, such Grantor shall enter into
and shall cause the depositary institution maintaining such account to enter
into an agreement in form and substance reasonably satisfactory to Lender
pursuant to which such depositary institution shall agree to comply with
Lender’s instructions directing disposition of the funds in such Deposit Account
without further consent by such Grantor in accordance with Section 9104 of the
UCC.

 

(c)                                  Lender agrees that it will only communicate
instructions or “entitlement orders” with respect to the Deposit Accounts and
Securities Accounts of the Grantors after the occurrence and during the
continuance of an Event of Default.

 

(d)                                 Such Grantor shall provide Lender 5 days
prior written notice before establishing any new Deposit Account and of any new
Securities Account established by such Grantor with respect to any Investment
Property held by such Grantor.

 

5.7                               Intellectual Property.  In each case, except
to the extent permitted by the Credit Agreement:

 

(a)                                 Such Grantor will and will use commercially
reasonable efforts to cause its licensees and sublicensees to (i) continue to
use each Trademark material to the business of such Grantor in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
each such Trademark, (iii) use each such Trademark with the appropriate notice
of

 

20

--------------------------------------------------------------------------------


 

registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any such Trademark unless Lender shall obtain, to
the extent available, a perfected security interest in such mark pursuant to
this Agreement, and (v) not (and not knowingly permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
such Trademark may become invalidated or impaired in any way.

 

(b)                                 Such Grantor will not do any act, or omit to
do any act, whereby any Patent material to the business of such Grantor may
become forfeited, abandoned or dedicated to the public.

 

(c)                                  Such Grantor will not (and will use
commercially reasonable efforts to not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any Copyrights
material to the business of such Grantor may become invalidated or otherwise
impaired.  Such Grantor will not do any act whereby any material portion of such
Copyrights may fall into the public domain.

 

(d)                                 Such Grantor will not and will use
commercially reasonable efforts to not permit any licensee or sublicense to do
any act that knowingly uses any Intellectual Property material to the business
of such Grantor to infringe the intellectual property rights of any other
Person.

 

(e)                                  Such Grantor will notify Lender promptly if
it knows, or has reason to know, that any application or registration relating
to any Intellectual Property material to the business of such Grantor may become
forfeited, abandoned or dedicated to the public, or of any material adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO, the
USCRO or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.

 

(f)                                   Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Patent or Trademark with the USPTO or of any Copyright
with USCRO or, in each case, any similar office or agency in any other country
or political subdivision thereof, such Grantor shall report (i) the initial
application to and (ii) the corresponding grant, if any, of the Patent or
Trademark from the USPTO or the Copyright from the USCRO or, in each case, any
similar office or agency in any other country or political subdivision thereof,
to Lender, each within the time specified by Section 6.2(b) of the Credit
Agreement.  Upon request of Lender, other than in respect of Excluded Assets,
such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as Lender may reasonably request
to evidence Lender’s security interest in any Copyright, Patent or Trademark and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby; provided that no Grantor shall be required to file any
intellectual property security agreement in any foreign jurisdiction unless such
filing is reasonable in the discretion of Lender given the value of the
Collateral or revenue associated therewith.

 

21

--------------------------------------------------------------------------------


 

(g)                                  Such Grantor will take all reasonable and
necessary steps consistent with its current business practices, including,
without limitation, in any proceeding before the USPTO, the USCRO or any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue each material application (and to obtain the relevant
registration) and to maintain each registration of the Intellectual Property
material to such Grantor’s business, including filing of applications for
renewal, affidavits of use and affidavits of incontestability.

 

(h)                                 In the event that any Grantor learns that
any Intellectual Property material to the business of such Grantor is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

 

5.8                               Defense of Collateral.  Grantors will appear
in and defend any action, suit or proceeding which may affect to a material
extent its title to, or right or interest in, or Lender’s right or interest in,
any material portion of the Collateral.

 

5.9                               Preservation of Collateral.  Grantors will do
and perform all reasonable acts that may be necessary and appropriate to
maintain, preserve and protect the Collateral.

 

5.10                        Compliance with Laws, Etc.  Such Grantor will comply
in all material respects with all laws, regulations and ordinances, and all
policies of insurance, relating in a material way to the possession, operation,
maintenance and control of the Collateral.

 

5.11                        Location of Books and Chief Executive Office.  Such
Grantor will:  (a) keep all Books pertaining to the Rights to Payment of such
Grantor at the locations set forth in Schedule 4 or at such other locations
within the U.S. (or, if reasonably agreed by Lender, outside the U.S.) as may be
disclosed in writing to Lender pursuant to clause (b); and (b) give written
notice to Lender within 5 Business Days of any changes in any location where
Books pertaining to the Rights to Payment of such Grantor are kept, including
any change of name or address of any service bureau, computer or data processing
company or other Person preparing or maintaining any such Books or collecting
Rights to Payment for such Grantor.

 

5.12                        Location of Collateral.  Such Grantor will: 
(a) keep the Collateral held by such Grantor at the locations set forth in
Schedule 5 or at such other locations as may be disclosed in writing to Lender
pursuant to clause (b) and will not remove any such Collateral from such
locations (other than in connection with sales of Inventory in the ordinary
course of such Grantor’s business, the movement of Collateral as part of such
Grantor’s supply chain, Collateral out for repair and in the ordinary course of
such Grantor’s business, other dispositions permitted by Section 5.14 and
Section 7.5 of the Credit Agreement and movements of Collateral from one
disclosed location to another disclosed location within the United States),
except upon written notice within 5 Business Days of any removal to Lender; and
(b) give Lender written notice within 5 Business Days of any change in the
locations set forth in Schedule 5.

 

5.13                        Disposition of Collateral.  Such Grantor will not
surrender or lose possession of (other than to Lender), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan

 

22

--------------------------------------------------------------------------------


 

Documents.

 

5.14                        Liens.  Such Grantor will keep the Collateral held
by such Grantor free of all Liens except Liens permitted under Section 7.3 of
the Credit Agreement.

 

5.15                        Expenses.  Such Grantor will pay all expenses of
protecting, storing, warehousing, insuring, handling and shipping the Collateral
held by such Grantor, to the extent the failure to pay any such expenses could
reasonably be expected to materially and adversely affect the value of the
Collateral.

 

5.16                        Reserved.

 

5.17                        Commercial Tort Claims.  Such Grantor will give
Lender prompt notice if such Grantor shall at any time hold or acquire any
Commercial Tort Claim with claimed damages in excess of $200,000.

 

5.18                        Shareholder Agreements and Other Agreements.

 

(a)                                 Such Grantor shall comply in all material
respects with all of its obligations under any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding (collectively, the “Pledged Collateral Agreements”)
to which it is a party and shall enforce all of its rights thereunder, except,
with respect to any such Pledged Collateral Agreement relating to any Pledged
Collateral issued by a Person other than a Subsidiary of a Grantor, to the
extent the failure to enforce any such rights could reasonably be expected to
materially and adversely affect the value of the Pledged Collateral to which any
such Pledged Collateral Agreement relates.

 

(b)                                 Such Grantor agrees that no Pledged Stock
(i) shall be dealt in or traded on any securities exchange or in any securities
market, (ii) shall constitute an investment company security, or (iii) shall be
held by such Grantor in a Securities Account.

 

(c)                                  Subject to the terms and conditions of the
Credit Agreement, including Sections 7.3 and 7.5 thereof, such Grantor shall not
vote to enable or take any other action to:  (i) amend or terminate, or waive
compliance with any of the terms of, any such Pledged Collateral Agreement,
certificate or articles of incorporation, bylaws or other organizational
documents in any way that materially and adversely affects the validity,
perfection or priority of Lender’s security interest therein.

 

SECTION 6                               REMEDIAL PROVISIONS

 

Each Grantor covenants and agrees with Lender that, from and after the date of
this Agreement until the Discharge of Obligations:

 

6.1                               Certain Matters Relating to Receivables.

 

(a)                                 Lender hereby authorizes each Grantor to
collect such Grantor’s Receivables, and Lender may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default.  If required by Lender at any time after the

 

23

--------------------------------------------------------------------------------


 

occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Lender if required, in a Collateral
Account over which Lender has control, subject to withdrawal by Lender only as
provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for Lender, segregated from other funds of such Grantor.  After
the occurrence and during the continuance of an Event of Default, each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.

 

(b)                                 At Lender’s request, after the occurrence
and during the continuance of an Event of Default, each Grantor shall deliver to
Lender all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.

 

6.2                               Communications with Obligors; Grantors Remain
Liable.

 

(a)                                 Lender in its own name or in the name of
others may at any time after the occurrence and during the continuance of an
Event of Default communicate with obligors under the Receivables to verify with
them to Lender’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)                                 Upon the request of Lender, at any time
after the occurrence and during the continuance of an Event of Default, each
Grantor shall notify obligors on the Receivables that the Receivables have been
assigned to Lender and that payments in respect thereof shall be made directly
to Lender.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  Lender shall not have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by Lender of any payment relating thereto,
nor shall Lender be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3                               Investment Property.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and Lender shall have given written notice to the
relevant Grantor of Lender’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Collateral and all payments made in
respect of the Pledged Notes to the extent not prohibited by the Credit
Agreement, and to exercise all voting

 

24

--------------------------------------------------------------------------------


 

and corporate or other organizational rights with respect to the Investment
Property of such Grantor; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which
would materially impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

 

(b)                                 If an Event of Default shall occur and be
continuing and Lender shall give written notice of its intent to exercise such
rights to the relevant Grantor or Grantors, (i) Lender shall have the right
(A) to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property (including the Pledged Collateral) of any or
all of the Grantors and make application thereof to the Secured Obligations in
the order set forth in Section 6.5, and (B) to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement (in each case to the extent such
exchanges are permitted under the applicable Pledged Collateral Agreements or
otherwise agreed upon by the Issuer of such Pledged Collateral), and (ii) each
Grantor shall execute and deliver to Lender appropriate instruments as Lender
may reasonably request in order to permit Lender or its nominee to thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any such
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
Lender of any right, privilege or option pertaining to such Investment Property,
and in connection therewith, the right to deposit and deliver any and all of
such Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as Lender
may determine), all without liability except to account for property actually
received by it, but Lender shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Collateral or Pledged Notes pledged by such
Grantor hereunder to (i) comply with any instruction received by it from Lender
in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Collateral or, as applicable, the Pledged
Notes directly to Lender.

 

(d)                                 If an Event of Default shall have occurred
and be continuing, Lender shall have the right to apply the balance from any
Deposit Account or instruct the bank at which any Deposit Account is maintained
to pay the balance of any Deposit Account to or for the benefit of Lender.

 

6.4                               Proceeds to be Turned Over To Lender.  In
addition to the rights of Lender

 

25

--------------------------------------------------------------------------------


 

specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks, Cash Equivalents and other near-cash items shall be
held by such Grantor in trust for Lender, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
Lender in the exact form received by such Grantor (duly indorsed by such Grantor
to Lender, if required).  All Proceeds received by Lender hereunder shall be
held by Lender in a Collateral Account over which it maintains “control” (within
the meaning of the UCC).  All Proceeds while held by Lender in a Collateral
Account (or by such Grantor in trust for Lender) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

6.5                               Application of Proceeds.  If an Event of
Default shall have occurred and be continuing, at any time at Lender’s election,
Lender may apply all or any part of Proceeds constituting Collateral, whether or
not held in any Collateral Account, in payment of the Secured Obligations in
accordance with Section 8.3 of the Credit Agreement.

 

6.6                               Code and Other Remedies.  If an Event of
Default shall occur and be continuing, Lender may exercise, in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law.  Without limiting the generality of the foregoing, Lender,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  Lender shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released.  Each Grantor further agrees, at Lender’s
request, to assemble the Collateral and make it available to Lender at places
which Lender shall reasonably select, whether at such Grantor’s premises or
elsewhere.  Lender shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, in accordance with the provisions of Section 6.5,
only after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Lender
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as is contemplated by Section 8.3 of the Credit Agreement, and only
after such application and after the payment by Lender of any other amount
required by any provision of law, including Section 9615(a)(3) of the UCC, but
only to the extent of the surplus, if any, owing to any Grantor.  To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against Lender arising out of the exercise by any of them of any
rights hereunder, except to the extent caused by the gross negligence or willful

 

26

--------------------------------------------------------------------------------


 

misconduct of Lender or its agents.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

6.7                               Private Sales.

 

(a)                                 Each Grantor recognizes that Lender may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  Subject to its
compliance with state securities laws applicable to private sales, Lender shall
be under no obligation to delay a sale of any of the Pledged Stock for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(b)                                 Each Grantor agrees to use commercially
reasonable efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged Stock
pursuant to this Section 6.7 valid and binding and in compliance with any
applicable Requirement of Law.  Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.7 will cause irreparable injury to
Lender, that Lender has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 6.7
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.

 

6.8                               Intellectual Property License.  Solely for the
purpose of enabling Lender to exercise rights and remedies under this Section 6
and at such time as Lender shall be lawfully entitled to exercise such rights
and remedies, each Grantor hereby grants to Lender an irrevocable,
non-exclusive, worldwide license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by the Grantors.

 

6.9                               Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by Lender to collect such deficiency.

 

SECTION 7                               LENDER AS ATTORNEY-IN-FACT; DUTY;
AUTHORITY

 

Each Grantor covenants and agrees with Lender that:

 

27

--------------------------------------------------------------------------------


 

7.1                               Lender’s Appointment as Attorney-in-Fact, etc.

 

(a)                                 Subject to the last paragraph of this
Section 7.1(a), each Grantor hereby irrevocably constitutes and appoints Lender
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives Lender the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or with respect to any other Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by Lender for the purpose of collecting any and all
such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as Lender may reasonably request to evidence Lender’s
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in Section 6.6 or 6.7, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to Lender or as Lender shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as Lender may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as Lender shall in its
sole discretion

 

28

--------------------------------------------------------------------------------


 

determine; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Lender were the absolute owner thereof for all purposes, and do, at
Lender’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which Lender deems necessary to protect, preserve or realize
upon the Collateral and security interest therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 7.1(a) unless an Event of Default shall have occurred and be
continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, Lender, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

 

(c)                                  The expenses of Lender incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the Credit Agreement, from the date of payment by Lender to the date reimbursed
by the relevant Grantor, shall be payable by such Grantor to Lender in
accordance with the Credit Agreement.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

7.2                               Duty of Lender.  Lender’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9207 of the UCC or otherwise, shall be to deal
with it in the same manner as Lender deals with similar property for its own
account.  Neither Lender nor any of its officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on Lender hereunder are
solely to protect Lender’s interests in the Collateral and shall not impose any
duty upon Lender to exercise any such powers.  Lender shall be accountable only
for amounts that Lender actually receive as a result of the exercise of such
powers, and neither Lender nor any of its officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

7.3                               Authority of Lender.  Lender shall act as the
collateral agent for the Secured Parties under the Loan Documents for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations and shall be vested
with such powers and discretion as are reasonably incidental thereto.  Lender,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by Lender for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted

 

29

--------------------------------------------------------------------------------


 

under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of Lender, shall be entitled to the benefits of all
provisions of this Section 7.3 and Section 10 of the Credit Agreement (as though
such co-agents, sub-agents and attorneys-in-fact were the collateral agent under
the Loan Documents) as if set forth in full herein with respect thereto. 
Without limiting the generality of the foregoing, Lender shall be further
authorized on behalf of all the Secured Parties, without the necessity of any
notice to or further consent from the Secured Parties, from time to time to take
any action, or permit the any co-agents, sub-agents and attorneys-in-fact
appointed by Lender to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.

 

SECTION 8                               MISCELLANEOUS

 

8.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.1 of the Credit Agreement.

 

8.2                               Notices.  All notices, requests and demands to
or upon Lender or any Grantor hereunder shall be effected in the manner provided
for in Section 10.2 of the Credit Agreement; provided that any such notice,
request or demand to or upon any Guarantor shall be addressed to such Guarantor
at its notice address set forth on Schedule 1.

 

8.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  Lender shall not by any act (except by a written instrument pursuant
to Section 8.1), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default, as applicable.  No failure to exercise, nor any delay in
exercising, on the part of Lender, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have on any future occasion. 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

8.4                               Enforcement Expenses; Indemnification.

 

(a)                                 Each Guarantor agrees to pay or reimburse
Lender for all its reasonable and documented out-of-pocket costs and expenses
incurred in collecting against such Guarantor under the guaranty contained in
Section 2 of this Agreement or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including the fees and disbursements of counsel to Lender.

 

(b)                                 Each Guarantor agrees to pay, and to save
Lender harmless from, any and all liabilities with respect to, or resulting
from, any delay in paying any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)                                  Each Guarantor agrees to pay, and to save
Lender harmless from, any and

 

30

--------------------------------------------------------------------------------


 

all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement to the extent any Borrower would be required to do so pursuant
to the Credit Agreement.

 

(d)                                 The agreements in this Section 8.4 shall
survive repayment of the Secured Obligations and any other amounts payable under
the Credit Agreement and the other Loan Documents.

 

8.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of Lender and its successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of Lender.

 

8.6                               Set Off.  Each Grantor hereby irrevocably
authorizes Lender and each of its Affiliates at any time and from time to time
after the occurrence and during the continuance of an Event of Default, without
notice to such Grantor or any other Grantor, any such notice being expressly
waived by each Grantor, to setoff and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Lender or such Affiliate to or for the credit or the account of
such Grantor, or any part thereof in such amounts as Lender may elect, against
and on account of the Secured Obligations and liabilities of such Grantor to
Lender hereunder and under the other Loan Documents and claims of every nature
and description of Lender against such Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document or otherwise, as
Lender may elect, whether or not Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The rights of Lender under this Section 8.6 are in addition to other
rights and remedies (including, without limitation, other rights of setoff)
which Lender may have.

 

8.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile and/or electronic mail), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

8.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

8.10                        Integration.  This Agreement and the other Loan
Documents represent the

 

31

--------------------------------------------------------------------------------


 

agreement of the Grantors and Lender with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by Lender relative to the subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

8.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.  This
Section 8.11 shall survive the Discharge of Obligations.

 

8.12                        Submission to Jurisdiction; Waivers.  Each Grantor
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits to the exclusive jurisdiction of the
State and Federal courts in the Northern District of the State of California;
provided that nothing in this Agreement shall be deemed to operate to preclude
Lender or from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Lender. 
Each Grantor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Grantor hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non-conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  Each
Grantor hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to the applicable Grantor at the address set forth opposite such
Grantor’s name on Schedule 1 and that service so made shall be deemed completed
upon the earlier to occur of the applicable Grantor’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid;

 

(b)                                 WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL; AND

 

(c)                                  AGREES, WITHOUT INTENDING IN ANY WAY TO
LIMIT ITS AGREEMENT TO WAIVE ITS RIGHT TO A TRIAL BY JURY, that if the above
waiver of the right to a trial by jury is not enforceable, any and all disputes
or controversies of any nature arising under the Loan Documents at any time
shall be decided by a reference to a private judge, mutually selected by the
applicable Grantor and Lender (or, if they cannot agree, by the Presiding Judge
in the Northern District of the State of California) appointed in accordance
with California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in the Northern District of the
State of California; and each Grantor hereby submits to the

 

32

--------------------------------------------------------------------------------


 

jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Northern District of the State of California for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings. 
The applicable Grantor shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings.  The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  Each Grantor agrees that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact of law, and shall report a
statement of decision thereon pursuant to the California Code of Civil Procedure
§ 644(a).  Nothing in this paragraph shall limit the right of Lender at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies.  The private judge shall also determine all issues
relating to the applicability, interpretation and enforceability of this
paragraph.

 

8.13                        Acknowledgements.  Each Grantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 Lender does not have any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and Lender, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Grantors and Lender.

 

8.14                        Additional Grantors.  Each Subsidiary of a Grantor
that is required to become a party to this Agreement pursuant to Section 6.9 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of (a) an Assumption Agreement in
the form of Annex 1 hereto and (b) a Disclosure Letter Supplement in the form of
Annex 2 hereto.

 

8.15                        Releases.

 

(a)                                 Upon the Discharge of Obligations, the
Collateral shall be automatically released from the Liens in favor of Lender
created hereby and all rights to the Collateral shall revert to the applicable
Grantor, this Agreement shall terminate with respect to Lender, and all
obligations (other than those expressly stated to survive such termination) of
each Grantor to Lender hereunder shall terminate, all without delivery of any
instrument or performance of any

 

33

--------------------------------------------------------------------------------


 

act by any party.  At the sole expense of any Grantor following any such
termination, Lender shall deliver such documents as such Grantor shall
reasonably request to evidence such termination and shall otherwise authorize
the filing of such documents as the Grantors shall reasonably request to
terminate its liens.

 

(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction not
prohibited by Section 7 of the Credit Agreement, the Liens granted herein in
such Collateral shall be deemed to be automatically released and such Collateral
shall automatically revert to the applicable Grantor with no further action on
the part of any Person, and Lender, at the request and sole expense of such
Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral, as applicable.  At the request and sole
expense of the applicable Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of to a Person other than a
Grantor in a transaction not prohibited by Section 7 of the Credit Agreement;
provided that such Borrower shall have delivered to Lender, at least 5 Business
Days, or such shorter period as Lender may agree, prior to the date of the
proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by such Borrower stating that such transaction is in
compliance with terms and provisions of the Credit Agreement and the other Loan
Documents.

 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTERESTS GRANTED TO LENDER PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY LENDER WITH RESPECT TO ANY COLLATERAL ARE SUBJECT TO THE
PROVISIONS OF THE TERM LOAN INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE TERM
LOAN INTERCREDITOR AGREEMENT, THE PROVISIONS OF THE TERM LOAN INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

[remainder of page intentionally left blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

GRANTORS:

 

 

 

RIGHTSIDE GROUP, LTD.

 

 

 

 

 

By:

/s/ Taryn Naidu

 

 

 

 

Name:

Taryn Naidu

 

 

 

 

Title:

CEO and President

 

 

 

 

 

 

 

RIGHTSIDE OPERATING CO.

 

 

 

 

 

 

 

By:

/s/ Taryn Naidu

 

 

 

 

Name:

Taryn Naidu

 

 

 

 

Title:

CEO and President

 

 

 

 

 

 

 

ENOM, INCORPORATED

 

 

 

 

 

 

By:

/s/ Taryn Naidu

 

 

 

 

Name:

Taryn Naidu

 

 

 

 

Title:

CEO and President

 

 

 

 

 

 

 

HOT MEDIA, INC.

 

 

 

 

 

 

 

By:

/s/ Matthew Delgado

 

 

 

 

Name:

Matthew Delgado

 

 

 

 

Title:

President

 

Signature Page 1 to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

ACQUIRE THIS NAME, INC.

 

 

 

 

 

 

 

By:

/s/ Matthew Delgado

 

 

 

 

Name:

Matthew Delgado

 

 

 

 

Title:

President

 

Signature Page 2 to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

/s/ Ted Bell

 

 

 

 

Name:

Ted Bell

 

 

 

 

Title:

Vice President

 

Signature Page 3 to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

ANNEX 1 To

GUARANTEE AND COLLATERAL AGREEMENT

(U.S. Entities)

 

FORM OF
ASSUMPTION AGREEMENT

 

This ASSUMPTION AGREEMENT (the “Assumption Agreement”), dated as of
[              ], 20    , is executed and delivered by
[                                                            ] (the “Additional
Grantor”), in favor of SILICON VALLEY BANK, as Lender (together with its
permitted successors, in such capacity, the “Lender”) pursuant to that certain
Credit Agreement, dated as of August 1, 2014 (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), by and among RIGHTSIDE GROUP, LTD., a Delaware
corporation (“Borrower Parent”), RIGHTSIDE OPERATING CO., a Delaware corporation
(“Opco”), ENOM, INCORPORATED, a Nevada corporation (“eNom” and with Borrower
Parent and Opco, the “U.S. Borrowers”), DMIH LIMITED, a limited liability
company organized under the laws of Ireland (“DMIH”), UNITED TLD HOLDCO LTD., an
exempted company limited by shares incorporated under the laws of the Cayman
Islands (“United”), RIGHTSIDE DOMAINS EUROPE LIMITED, a limited liability
company organized under the laws of Ireland (“Domains” and with DMIH and United,
the “Non-U.S. Borrowers”) (the U.S. Borrowers and the Non-U.S. Borrowers are
collectively referred to as “Borrowers” and each individually, a “Borrower”),
and Lender.  All capitalized terms not defined herein shall have the respective
meanings ascribed to such terms in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of August 1, 2014, in favor
of Lender (the “Guarantee and Collateral Agreement”);

 

WHEREAS, [                        ] is required, pursuant to Section 6.9 of the
Credit Agreement to cause the Additional Grantor to become a party to the
Guarantee and Collateral Agreement in order to grant in favor of Lender the
Liens and security interests therein specified and provide its guarantee of the
Obligations as therein contemplated; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, the Additional Grantor, as
provided in Section 8.14 of the Guarantee and Collateral Agreement, (a) hereby
becomes a party to the Guarantee and Collateral Agreement as both a “Grantor”
and a “Guarantor” thereunder with the same force and effect as if originally
named therein as a Grantor and a Guarantor and, without limiting the generality
of the

 

--------------------------------------------------------------------------------


 

foregoing, hereby expressly assumes all obligations and liabilities of a Grantor
and a Guarantor thereunder, and (b) hereby grants to Lender as security for the
Secured Obligations, a security interest in all of the Additional Grantor’s
right, title and interest in any and to all Collateral of the Additional
Grantor, in each case whether now owned or hereafter acquired or in which the
Additional Grantor now has or hereafter acquires an interest and wherever the
same may be located, but subject in all respects to the terms, conditions and
exclusions set forth in the Guarantee and Collateral Agreement.  The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement
(x) that is qualified by materiality is true and correct, and (y) that is not
qualified by materiality, is true and correct in all material respects, in each
case, on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date (except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty was true and correct in all material respects
as of such earlier date).

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICTS OF
LAW PRINCIPLES.

 

3.                                      Loan Document.  This Assumption
Agreement shall constitute a Loan Document under the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO
GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF
DISCLOSURE LETTER SUPPLEMENT

 

To:

Silicon Valley Bank, as Lender

 

 

 

Re:

Rightside Group, Ltd.

 

 

 

Date:

 

 

 

Ladies and Gentlemen:

 

This Disclosure Letter Supplement (this “Disclosure Letter Supplement”) is made
and delivered pursuant to [Section 3.3(g)][ Section 8.14] of that certain
Guarantee and Collateral Agreement, dated as of August 1, 2014 (as amended,
modified, renewed or extended from time to time, the “Guarantee and Collateral
Agreement”), among each Grantor party thereto (each a “Grantor” and
collectively, the “Grantors”), and Silicon Valley Bank (“Lender”).  All
capitalized terms used in this Disclosure Letter Supplement and not otherwise
defined herein shall have the meanings assigned to them in either the Guarantee
and Collateral Agreement or the Credit Agreement (as defined in the Guarantee
and Collateral Agreement), as the context may require.

 

[The undersigned,                                                        [insert
name of Grantor], a                                            [corporation,
partnership, limited liability company, etc.], confirms and agrees that all
Pledged Collateral of the undersigned, including the property described on the
supplemental schedule attached hereto, shall be and become part of the Pledged
Collateral and shall secure all Secured Obligations.

 

Schedule 2 to the Disclosure Letter is hereby amended by adding to such
Schedule 2 the information set forth in the supplement attached hereto.]

 

[The undersigned,                                                        [insert
name of Grantor], a                                            [corporation,
partnership, limited liability company, etc.], confirms and agrees that the
information set forth in the schedules attached hereto is hereby added to the
information set forth in the schedules to the Disclosure Letter.  [Schedule[s]
[      ]] to the Disclosure Letter [is][are] hereby amended by adding to [each]
such Schedule the information set forth in the supplement attached hereto.]

 

all Pledged Collateral of the undersigned, including the property described on
the supplemental schedule attached hereto, shall be and become part of the
Pledged Collateral and shall secure all Secured Obligations

 

This Disclosure Letter Supplement shall constitute a Loan Document under the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

THIS DISCLOSURE LETTER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES.

 

IN WITNESS WHEREOF, the undersigned has executed this Disclosure Letter
Supplement, as of the date first above written.

 

 

[NAME OF APPLICABLE GRANTOR]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SUPPLEMENT TO ANNEX 2

 

TO GUARANTEE AND COLLATERAL AGREEMENT]

 

[SUPPLEMENT TO SCHEDULE 2]

 

[SUPPLEMENT TO SCHEDULE 1, 2, 3, 4, 5, 6, 7, and 8]

 

--------------------------------------------------------------------------------